DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first inertia measurement device” in claims 1 and 6 with specification support in published paragraph [0041], and “second inertia measurement device” in claims 1 and 6 with support in [0043].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 1, lines 3-4 and 12, the “two marker images” is not supported by the specification. The specification only recites output of a single “marker image”. Even though the camera is a stereo camera which has separate image sensors, the only disclosure is that a single image is output and the skilled artisan would not interpret a single image to indicate that a position and posture of the measurement object is calculated using two images.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 4, line 2, “the movement” lacks antecedence and in line 5, it appears ‘a movement acceleration’ should be ‘the movement acceleration’, as the term is previously introduced.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Applicant is advised that should claims 4 and 5 be found allowable, claims 2 and 3 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Other dependent claims depend upon claims 4 and 5 and, therefore, Examiner suggests canceling claims 2 and 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Pub 2014/0088410 -cited by applicant) in view of Pfeifer (DE 102011054730 -cited by applicant).
Re claim 1: Wu discloses a tracking system comprising: 
a marker 50 fixed to an measurement object 48 [0039, 0042; see the markers 50 on the instrument 22];
a stereoscopic camera unit 36 configured to photograph the marker and output two marker images [0033, 0073; wherein CCDs are employed to output an image or snapshot of the marker location, and wherein two separate sensor units can be employed thereby being a stereo camera unit];
a first inertia measurement sensor fixed to the camera unit and configured to measure and output first inertia comprising first acceleration [0057; wherein an accelerometer is mounted to the camera unit];
a second inertia measurement sensor fixed to one of the measurement object and the marker, and configured to measure and output second inertia comprising second acceleration and second angular velocity [0045, 0050, 0073; wherein a gyroscope and accelerometer are mounted to the object 48 for measurement of velocity and acceleration]; and
a processor 52 configured to:
calculate a position and posture of the measurement object in a camera coordinate system using two marker images [0042, 0053, 0073; wherein the optical sensing is used to generate a snapshot of the position and posture of the object, thereby being in the camera coordinate system]; calculate the position of the object in the camera coordinate system using the first acceleration, second acceleration, and an initial position of the object [0050, 0057, 0073; wherein the trackers and camera contain accelerometers which correspond to the first and second acceleration; and see the ‘initial position data’ that is used to extract the position of the object over time]; and calculate the posture of the object using the second angular velocity and an initial tilted angle of the object [0046, 0055; see the angular velocity data from the sensors 60 and the information of the previously loaded orientation of the trackers (i.e. which corresponds to the object) which is an initial tilted angle of the object].
Wu discloses all features except that the first inertia measurement unit measures first angular velocity. However, Pfeifer teaches of a surgical navigation system having a detector unit for detecting the position and orientation of at least one reference unit with a marker [0001] wherein the detector is equipped with a position sensor that is in the form of an inertial sensor 48 for determining the position and orientation of the detector unit to be used to determine the position and orientation of the reference unit [0031; wherein the detector corresponds to the camera unit of Wu and wherein the detector 20, 22 may be a camera (see claim 19 of Pfeifer)]. The combination also results in the secondarily extracting of the pose to include the first angular velocity. It would have been obvious to the skilled artisan to modify Wu, to include the first inertia measurement unit that includes measurement of first angular velocity as taught by Pfeifer, in order to improve the accuracy of the position and orientation determination of the measurement object.
Re claims 2, 4: Wu discloses the tracking processing unit is configured to: extract, from the second acceleration, movement acceleration by the movement of the measurement object, using gravitational acceleration extracted from the first acceleration; and extract the position of the measurement object, using the movement acceleration [0052, 0053; wherein the second acceleration signal is delivered to the processing unit 52 for determining position and orientation over a range to thereby extract movement acceleration; It is also inherent that this movement acceleration includes a gravitational component as the accelerometer is effected by gravity].
Re claim 8: Wu discloses that the camera unit has a camera coordinate system [0007; see camera coordinate system], and wherein extracting the position of the measurement object, using the movement acceleration, comprises: converting the movement acceleration into the camera coordinate system; and extracting the position of the measurement object, using the movement acceleration converted into the camera coordinate system [0007; 0057; wherein the coordinates of the tracker and instrument are transformed into the camera coordinate system and the position of the measurement object is thereby extracted].

Claims 3, 5-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Pub 2014/0088410 -cited by applicant) in view of Pfeifer (DE 102011054730 -cited by applicant), as applied to claims 3 and 7, and further in view of Pasveer (US Pub 2010/0194879 -cited by applicant).
Re claims 3, 5: Wu/Pfeifer disclose all features of the instant invention including a coordinate transformer 102 for transforming the coordinate system of the accelerometer on tracker 48 into a localizer coordinate system [0088 of Wu], but do not disclose extracting the gravitational acceleration from the first acceleration; converting at least one of the second acceleration and the gravitational acceleration; and extracting the movement acceleration, using the second acceleration and the gravitational acceleration having the coincided coordinate systems. However, Pasveer teaches of an object motion capturing system including a tracking device 110 and cameras 200, 201, wherein accelerometers measure acceleration of the tracking device [0017] and wherein gravitational acceleration is subtracted from the accelerometer data [0024]. This indicates that gravitational acceleration is extracted from first acceleration data and that the movement acceleration (i.e. the subtracted accelerometer data) is extracted from the gravitational acceleration and second acceleration having coincided coordinate systems [0024]. It would have been obvious to the skilled artisan to modify Wu/Pfeifer, to utilize the gravitational acceleration to extract movement acceleration as taught by Pasveer, in order to account for a more accurate position and orientation measurement of the measurement object.
Re claims 6, 7: Wu/Pfeifer discloses all features including that the first inertia measurement unit has a first inertial coordinate system, the second inertia measurement unit has a second inertial coordinate system [0007 of Wu; wherein the trackers coordinate system is correlated to the camera coordinate system], the marker has a marker coordinate system [0074 of Wu; see coordinate system for LED markers], but do not disclose converting the at least one of the second acceleration and the gravitational acceleration so that they coincide, converting the gravitational acceleration according to the first inertial coordinate system into the second inertial coordinate system, and removing the gravitational acceleration to extract movement acceleration. However, Pasveer teaches of an object motion capturing system including a tracking device 110 and cameras 200, 201, wherein accelerometers measure acceleration of the tracking device [0017] and wherein gravitational acceleration is subtracted from the accelerometer data [0024]. This indicates that gravitational acceleration is extracted from first acceleration data and that the movement acceleration (i.e. the subtracted accelerometer data) is extracted from the gravitational acceleration and second acceleration having coincided coordinate systems [0024]. It would have been obvious to the skilled artisan to modify Wu/Pfeifer, to utilize the gravitational acceleration to extract movement acceleration as taught by Pasveer, in order to account for a more accurate position and orientation measurement of the measurement object.
Wu/Pfeifer also do not disclose converting the gravitational acceleration according to the first inertial coordinate system into the second inertial coordinate system comprises: converting the gravitational acceleration according to the first inertial coordinate system into the camera coordinate system; converting the converted gravitational acceleration, into the marker coordinate system; and converting the gravitational acceleration, which has been converted into the marker coordinate system, into the second inertial coordinate system. However, Pasveer teaches that gravitational acceleration is subtracted from the accelerometer data [0024]. This indicates that gravitational acceleration is taken into account with its coordinate system when converted into the camera coordinate system and that converting the camera coordinate system into the marker coordinate system and into the second inertial coordinate system is converted from gravitational acceleration (when combined with Wu/Pfeifer). It would have been obvious to the skilled artisan to modify Wu/Pfeifer, to utilize the gravitational acceleration to be taken into account to convert between various coordinate systems as taught by Pasveer, in order to account for a more accurate position and orientation measurement of the measurement object.
Re claim 9: Wu/Pfeifer disclose all features including the first angular velocity being zero [0031 of Pfeifer wherein the inertial unit measures first angular velocity and such is zero in a non-moving state] except that the first acceleration coincides with the gravitational acceleration. However, Pasveer teaches of a gravitational acceleration that coincides with the first acceleration of the unit fixed to the camera unit [0024]. It would have been obvious to the skilled artisan to modify Wu/Pfeifer, to utilize the gravitational acceleration as taught by Pasveer, in order to account for a more accurate position and orientation measurement of the camera position and orientation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,799,299. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘299 features a tracking system and method including a marker fixed to a measurement object, a camera to photograph the marker, a first inertia sensor fixed to the camera, a second inertia sensor fixed to the marker or the object, and a processor to determine a position and posture of the object using the image, determine gravitational acceleration, determine movement acceleration from the second acceleration using the gravitational acceleration, determine the position of the object using the movement acceleration and an initial position, and determine the posture of the object using first and second angular velocity and an initial tilted angle of the object. While the claims of ‘299 do not include a particular stereoscopic camera to output two marker images, it would have been obvious to the skilled artisan that such is conventional for optical camera to track surgical instrument as such merely includes two separate imaging sensors. Therefore, the instant claims are an obvious variant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793